Citation Nr: 1448005	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  09-11 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hallux valgus.

2.  Entitlement to service connection for a liver disorder, to include hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from May 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Virtual VA claims file has been reviewed.  Documents contained therein, other than VA treatment records, considered in the December 2012 supplemental statement of the case, and the September 2014 informal hearing presentation, are duplicative of those in the paper claims file.   There are no documents pertaining to the Veteran in the Veterans Benefits Management System.

These claims were previously before the Board in July 2012, wherein the Board remanded the claims for additional development, which was accomplished.  Following the issuance of a supplemental statement of the case in December 2012, the Veteran's claims were returned to the Board.  


FINDINGS OF FACT

1.  Bilateral hallux valgus was noted at entry into service and was asymptomatic at entrance.  

2.  The preexisting bilateral hallux valgus increased in severity during service.

3.  Hepatitis C is attributable to blood splatter during combat service.



CONCLUSIONS OF LAW

1.   The Veteran's hallux valgus was aggravated by his wartime service.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).

2.  Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five elements of a service connection claim - (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability - and the degree of disability and the effective date of an award.  

In this case, the agency of original jurisdiction issued the Veteran a notice letter in January 2008.  This letter explained the evidence necessary to substantiate the Veteran's claims for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist with the development of facts pertinent to the appeal.  This duty includes the obtaining of relevant records in the custody of a Federal department or agency as well as private medical records.  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

A veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. §1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hallux Valgus

The Veteran asserts that his bilateral hallux valgus preexisted service and worsened as a result thereof.

The Board initially notes that the Veteran reported a history of bilateral hallux valgus on his April 1969 Report of Medical History at entrance into service, as well as the April 1969 Report of Medical Examination; the Veteran's bilateral hallux valgus was described as moderate.  Thus, to the extent that the Veteran's bilateral hallux valgus was "noted" at his entry into service, the presumption of sound condition did not attach at service entrance.  See 38 U.S.C.A. § 1111.   

The Board observes that the Veteran was treated in service for his bilateral hallux valgus; in June 1970, the Veteran began complaining of increased pain and swelling of the feet.  In July 1970, the Veteran complained that his pain had worsened and that he could no longer wear his boots; the examining provider noted that the Veteran had symptomatic hallux valgus with tender bunions.   

In August 1970, the Veteran underwent Mitchell osteotomies and excision of exostosis of the bilateral 1st metatarsal bones.  At that time, he reported a history of bunions since age 14, which were not treated prior to service, and a history of an injury to his left bunion in service, such that he has experienced pain with weight-bearing while wearing his boots.  Following the surgery, in December 1970, the Veteran was noted as being asymptomatic.  Nevertheless, the Veteran was seen in April 1971, with complaints of painful feet; the evaluation showed tenderness of the median malleolus.  At separation, the examination stated that the Veteran was treated for bilateral, corrected metarsus primus valgus and hallux valgus.

The Board finds that the evidence of record demonstrates service connection for bilateral hallux valgus is warranted.   

The Veteran in this regard is found to have provided credible lay statements of on-going symptoms reflective of an increase in severity.  The Board acknowledges that the bilateral hallux valgus remained unchanged as moderate, but finds that the evidence nonetheless tends to show that the bilateral hallux valgus as likely as not worsened during the Veteran's service, as his bilateral hallux valgus appears to have gone from asymptomatic to symptomatic.

To the extent that the April 2008 and July 2012 VA examiners found that the Veteran's bilateral hallux valgus was not aggravated beyond a natural progression by his military service, including his 1970 surgery, the Board notes that April 2008 VA examiner also noted that the Veteran's bilateral hallux was exacerbated with activity and that the Veteran was active while in the military.  As such, the evidence to be in relative equipoise in showing that the pre-existing bilateral hallux valgus increased in severity beyond natural progression during his period of active service.  

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's bilateral hallux valgus was aggravated during his active service.  In resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hallux valgus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hepatitis C

The Veteran's service treatment records are unremarkable for any complaints, treatment, diagnoses, or risk factors related to hepatitis C.

An October 2007 VA laboratory note reflects that the Veteran had laboratory markers consistent with hepatitis C.  A corresponding treatment note indicates that the Veteran smoked, but that he denied IV drug and alcohol abuse.  A hepatitis C risk factor assessment states that Veteran has not received a blood transfusion or organ transplant, has never been exposed to blood on or through skin or mucous membranes, has never injected street drugs or used intranasal cocaine, does not drink alcohol to excess, and does not have unexplained liver disease; risk factors of tattoos and a sexual partner who is positive for hepatitis C were noted.  A November 2007 VA treatment report indicates that the Veteran was hepatitis C positive, and that his wife was treated for hepatitis C in the past.  A December 2007 VA treatment note indicates that the Veteran had a history of hepatitis C.  In May 2008, a past surgical history listed an appendectomy in 1963, an epididymal cyst removal from the left testicle in 1975, a lithotripsy for renal calculi in 1997, and a bunionectomy of the feet in the 1970s.

The Board points out that the Veteran asserts that his hepatitis C is due to his foot surgery in service and/or exposure to the blood of wounded soldiers during his service in Vietnam; he denied any surgical history other than the surgery in service, but acknowledged he obtained a tattoo when he was in active service.  

July 2009 and July 2012 VA examination reports confirm that the Veteran has been diagnosed with hepatitis C.  According to the July 2009 VA examiner, the Veteran's hepatitis C was not related to his service.  The VA examiner noted that there is no medical literature demonstrating a dormancy period of greater than 30 years (noting the Veteran's separation from the military in 1972 and diagnosis in 2007), and that the Veteran's service treatment records do not show any use of blood products during his foot surgery.  The VA examiner stated that he was unable to opine as to any blood splatter during combat was responsible for the Veteran's current hepatitis C.  

The July 2012 VA examination report states that it was unlikely that the Veteran's hepatitis C is related to the Veteran's military service. 

VBA training materials have indicated that there are particular risk factors for hepatitis C, including direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987), occupational exposure to the hepatitis C virus in the health care setting through accidental needle sticks, during the course of duties as a military corpsman, a medical worker, or as a consequence of being a combat Veteran, transfusion of blood products before 1992, and injection drug use, IV drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades, or through jet injectors.  See VBA (Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004; VBA All Station Letter 211B (98-110) November 30, 1998; VBA Training Letter 211A (01-02) April 17, 2001.

The Board observes that the Veteran has claimed that his hepatitis C is due to service.   Specifically, the Veteran asserts that this disorder is due to an exposure to blood from wounded soldiers during combat and/or his foot surgery in service.   In this case, the Veteran's claim is granted. 

The Board acknowledges that the Veteran is competent to report his experiences in service.  The Board accepts that he was exposed to blood while in combat.  38 U.S.C.A. § 1154.  We also note that VA examiners have determined that such exposure is high risk.

Here, there is positive and negative evidence. The Board is presented with the lay pleadings, and his reports to the VA examiners and his treating providers.  Although VA examiners found that the Veteran's hepatitis C was not likely related to any event during the Veteran's service, the examiners were unable to link the hepatitis C to any particular post service event.  The fact that the most common cause of transmission is injection drug use is irrelevant since the Veteran does not use drugs.  Rather, we are left with the 2009 determination that there was a past history of high risk, blood splatter during combat.


ORDER

Service connection for bilateral hallux valgus is granted.

Service connection for hepatitis C is granted.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


